DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-20 in the reply filed on 1/7/2021 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/3/2019 and 7/8/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-7 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moriya et al. US 2014/0070394 in view of ITOH et al. US 2019/0047915 and Okamotoa US 2016/0190034.


    PNG
    media_image1.png
    650
    1319
    media_image1.png
    Greyscale

Re claim 1, Moriya teaches a power module (fig1) comprising; 
a power wiring line (10, fig1, [41]) provided with a power element (2, fig1, [39]); 
a glass ceramic multilayer substrate (LTCC layer 5, fig1, [46]) provided with a control element (29, fig1, [50]); and 
a highly heat-conductive ceramic substrate (4, fig1, [42]) made of a ceramic material having higher thermal conductivity than a glass ceramic contained in the glass ceramic multilayer substrate (4 thermal conductivity 10W/(mK) and 5 thermal conductivity 5W/(mK), [42, 46] ); 
wherein the power wiring line (10, fig1, [41]) is disposed on the highly heat- conductive ceramic substrate (4, fig1, [42]); 
Moriya does not explicitly show the glass ceramic multilayer substrate is disposed directly on the highly heat-conductive ceramic substrate.
ITOH teaches the glass ceramic multilayer substrate (2, fig1, [178]) is disposed directly on the highly heat-conductive ceramic substrate (1, fig1, [176]).

Moriya does not explicitly show a control element directly connected with the power element.
Okamotoa teaches a control element (12a-c, fig1, [56]) directly connected with the power element (3, fig1, [57]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Moriya in view of ITOH with Okamotoa connect 29 and 2 of Moriya via upper level 18 to provide electric path between control IC and power element.
Re claim 2, Moriya modified above teaches the power module according to Claim 1, wherein a glass ceramic component contained in the glass ceramic multilayer substrate diffuses into the highly heat-conductive ceramic substrate (ITOH, Si, [13]).
Re claim 3, Moriya modified above teaches the power module according to Claim 1, wherein a thermal capacity of the highly heat-conductive ceramic substrate is greater than a thermal capacity of the power wiring line (10 formed of copper thermal capacity is 0.385 J/gC; silicon nitride layer, 0.720-0.8 J/kgC).
Re claim 4, Moriya modified above teaches the power module according to Claim 3, wherein a total volume of the highly heat-conductive ceramic substrate is greater than a total volume of the power wiring line (ITOH, fig1).
Re claim 5, Moriya modified above teaches the power module according to Claim 1, wherein a total thickness of the glass ceramic multilayer substrate is greater than a total thickness of the power wiring line (ITOH, fig1).
Re claim 6, Moriya modified above teaches the power module according to Claim 1, wherein the thermal conductivity of the ceramic material (ITOH, silicon nitride 70W/(mK), [47]) defining the highly heat-conductive ceramic substrate is about 3 times or more a thermal conductivity of the glass ceramic contained in the glass ceramic multilayer substrate (ITOH, ceramic layer  3W/(mK), table 2, [133]).
Re claim 7, Moriya modified above teaches the power module according to Claim 6, wherein the thermal conductivity of the ceramic material defining the highly heat-conductive ceramic substrate is about 15 W/(mK) or more (ITOH, silicon nitride 70W/(mK), [47]), and the thermal conductivity of the glass ceramic contained in the glass ceramic multilayer substrate is about 5 W/(mK) or less (ITOH, ceramic layer  3W/(mK), [47]).
Re claim 14, Moriya modified above teaches the power module according to Claim 1, wherein a difference in an average thermal expansion coefficient between the highly heat-conductive ceramic substrate and the glass ceramic multilayer substrate at about 30C to about 300C is about 3.5 ppm/K or less (ITOH, [20]).
Re claim 15, Moriya modified above teaches the power module according to Claim 1, wherein the power wiring line contains silver or copper (Moriya, [30]), and the ceramic material defining the highly heat-conductive ceramic substrate contains silicon nitride (ITOH, [47]; Moriya, [30]), aluminum nitride, alumina, or silicon carbide.
Re claim 16, Moriya modified above teaches the power module according to Claim 15, wherein the power wiring line contains about 98% by weight or more of silver or copper (Moriya, [30]).
Re claim 17, Moriya modified above teaches the power module according to Claim 15, wherein the thickness of the power wiring line is about 0.04 mm or more (Moriya, 0.3mm, [64]).
Re claim 18, Moriya modified above teaches the power module according to Claim 15, wherein the glass ceramic multilayer substrate contains a SiO2-CaO-Al2O3-B2O3- based glass ceramic or a SiO2-MgO-Al2O3-B2O3-based glass ceramic (ITOH, table 1, [131]).
Re claim 19, Moriya modified above teaches the power module according to Claim 15, wherein the power element is made of a wide band gap semiconductor (Moriya, SiC or GaN, [30]).
Re claim 20, Moriya modified above teaches the power module according to Claim 19, wherein the wide band gap semiconductor is silicon carbide or gallium nitride (Moriya, SiC or GaN, [30]).

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Moriya et al. US 2014/0070394 in view of ITOH et al. US 2019/0047915, Okamotoa US 2016/0190034 and Nakagawa et al. US 5070393.

Re claim 8, Moriya modified above teaches the power module according to Claim 1, wherein the power wiring line and the glass ceramic multilayer substrate are disposed on a same surface of the highly heat- conductive ceramic substrate (see figure above); the power element is disposed on a surface opposite to the surface provided with the highly heat-conductive ceramic substrate of the power wiring line (see figure above); the control element is disposed on the surface opposite to the surface provided with the highly heat-conductive ceramic substrate of the glass ceramic multilayer substrate (see figure above).
Moriya does not explicitly show a total thickness of the glass ceramic multilayer substrate is greater than a sum of a total thickness of the power wiring line in the thickness direction of the highly heat-conductive ceramic substrate and a total height of the power element.
Nakagawa teaches total thickness of interconnect multilayer greater than device in the trench (fig4). Nakagawa also teaches the individual thin film interconnector layers provided in a large measure enhance reliability of the device as a whole (Nakagawa, col8 line 1-10).

Re claim 9, Moriya modified above teaches the power module according to Claim 8, wherein the glass ceramic multilayer substrate is interposed between the power element and the control element (LTCC between 2 and 29, see figure above).
Re claim 10, Moriya modified above teaches the power module according to Claim 8, wherein inner electrode layers electrically connected to the control element are disposed inside the glass ceramic multilayer substrate (Moriya, 29 connected with 18, fig1), and the inner electrode layers are disposed at the heights greater than the total height of the power wiring line in the thickness direction of the highly heat-conductive ceramic substrate (Moriya, upper level wiring 18 located above power wiring line 10, fig1).
Re claim 11, Moriya modified above teaches the power module according to Claim 8, wherein a plurality of the power elements including a first power element (Moriya, 2 left, fig1, [39]) and a second power element (Moriya, 2 right, fig1, [39]) are disposed on the power wiring line (Moriya, 10, fig1, [41]), and a partition containing a same material as the glass ceramic contained in the glass ceramic multilayer substrate is disposed between the first power element and the second power element (Moriya, LTCC between 2, fig1).
Re claim 12, Moriya modified above teaches the power module according to Claim 8, wherein a portion of the glass ceramic multilayer substrate is also disposed as a portion that covers the power wiring line peripheral edge portion (Moriya 2 with 10 placed in trench of LTCC, see figure above).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Moriya et al. US 2014/0070394 in view of ITOH et al. US 2019/0047915, Nakagawa et al. US 5070393, Okamotoa US 2016/0190034  and Tamagawa et al. US 2006/0043583.

Re claim 13, Moriya does not explicitly show the power module according to Claim 8, wherein a power- element disposition space is filled with a sealing resin, and the power element is sealed by the sealing resin (Moriya, 7, [39]).
Tamagawa teaches fill gap between semiconductor elements and interconnect layer filled with sealing resin (7, fig11, [58]) to protect the semiconductor element (Tamagawa, [58]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Moriya modified above with Tamagawa to fill in space between LTCC and the power-element with resin. The motivation to do so is to provide protection for the semiconductor element (Tamagawa, [58]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384.  The examiner can normally be reached on Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/XIAOMING LIU/Examiner, Art Unit 2812